Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Claims 1-8 and 10-17 are pending. Claim 9 is cancelled. Claims 1, 8 and 17 are currently amended. 

The objection to claim 1   for minor informality is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-8 and 10-17 under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2011/0039985) is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-8 and 10-17 under 35 U.S.C. 103 as being unpatentable over Denome et al. (US 2007/0269651) is withdrawn in view of Applicant’s amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (US Patent No. 6,818,606, already cited in PTO-892 dated 11/30/2020), hereinafter “Hanada” in view of Lee et al. (US 2013/0273277), hereinafter “Lee.”
	Hanada teaches a laundry detergent sheet with significant improvements in solubility, that is, a sheet of laundry detergent comprising a layer containing a detergent composition and a water-soluble substrate provided on both sides of the layer, wherein said layer comprises a water-soluble or disintegrating-in-water particle group, having an average particle diameter of 60 to 2000 µm (equivalent to 0.06 to 2 mm) consisting of a particle group (see abstract) obtained by spray-drying slurry containing at least one member selected from a water-soluble inorganic material, a water-insoluble or water-sparingly-soluble inorganic material and a water-soluble organic material, and/or a detergent particle group comprising a surfactant carried on said particle group (see col. 1, lines 31-37). The water-soluble inorganic material includes carbonates such as sodium carbonate and sodium bicarbonate (which reads on “builder,” see col. 3, lines 57-59). The water-insoluble inorganic material includes crystalline aluminosilicate (zeolite) (which also reads on “builder,” see col. 4, lines 6-8). Inasmuch as Hanada already teaches builders like sodium carbonate, sodium bicarbonate or zeolite, Hanada need not disclose the specific enzyme, specific bleaching agent nor the specific bleach activator recited in claims 3, 4 and 5, respectively, since these components are not claimed as being present in the average polymerization degree of 250 to 3000, preferably 500 to 
2500 (which reads on the average degree of polymerization of instant claims 1 and 8; see col. 8, lines 18-23). To confer processability, softness, blocking resistance and hydrophilicity, the water-soluble substrate includes water-soluble substrates containing plasticizers based on polyvalent alcohols such as ethylene glycol, propylene glycol and glycerin or anionic or cationic surfactants (see col. 8, lines 34-39). The laminated material (iv) is formed from at least web and film (see col. 9, lines 19-20), which reads on “multilayered structure.” The laundry detergent applying a dough-like detergent composition onto a water-soluble substrate and then joining another water-soluble substrate on the other side thereof (see col. 10, lines 2-3 and 9-12). Hanada also teaches the preparation of the water-soluble substrate in Examples 1-12, wherein an aqueous solution containing 15% by weight of itaconic acid-modified PVA having an average polymerization degree of 1700 was prepared, formed into a thin film and dried by hot air to prepare a water soluble film; separately, the same PVA was used to prepare a water-soluble non-woven fabric which was joined on the above water-soluble film and heat-embossed to prepare a laminated water-soluble substrate A; further a laminated water-soluble substrate B was obtained in the same manner as above except that a maleic acid-modified PVA having an average polymerization degree of 1700 was used in place of the itaconic acid-modified PVA (see col. 10, lines 40-62). Detergent particles were also prepared, which comprise 100 parts by weight granular group comprising zeolite and sodium carbonate and 23 parts by weight of C12-14 secondary alcohol ethylene oxide adduct  having an average particle diameter of 230 µm (equivalent to 0.23 mm) (see col. 11, lines 11-52). A detergent composition comprising the detergent particles was prepared into a dough, and when the surface of the layer containing the detergent composition was observed, the presence of about 20 detergent particles/cm2 could be confirmed, and when a section of the thin layer was observed, the presence of 8 detergent particles on the film thickness x film thickness area was confirmed (see col. 12, lines 7-21). The layer material was sandwiched between two sheets of laminated water-soluble substrate A or B and then heat sealed (see col. 12, lines 22-24). Hanada, however, fails to disclose: (1) a laundry sheet comprising a laundry film comprising polyvinyl alcohol and a laundry detergent component, that is, sodium lauryl 
	Lee, an analogous art, teaches that surfactants for use in water-soluble films, like polyvinyl alcohol (see paragraph [0021]) are well known in the art, the surfactants are included to aid in the dispersion of the resin solution upon casting and one example is sodium lauryl sulfate (see paragraph [0030], page 3). 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared an laundry detergent sheet comprising polyvinyl alcohol and a laundry detergent component, that is, sodium lauryl sulfate, because Hanada specifically desires the incorporation of an anionic surfactant to the water-soluble substrate, i.e., PVA, in order to confer processability, softness, blocking resistance  and hydrophilicity as disclosed in col. 8, lines 34-39, and Lee provides said sodium lauryl sulfate to aid in the dispersion of the PVA upon casting, i.e., processability. 	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granule which comprises  a builder to be contained and distributed between polymer matrices on at least one side of the laundry film because Hanada teaches that the dough-like detergent composition which comprises the base granules is applied onto the water-soluble substrate as disclosed in col. 10, lines 9-11, hence, this application would distribute the base granules onto the water-soluble 2 as disclosed in col. 12, lines 16-18, hence, when the water-soluble substrate is attached to this layer, the particles would also be contained and distributed between the polymer matrices of the water-soluble substrate.
	With respect to the average particle sizes of the granules, considering that Hanada teaches that the water-soluble or disintegrating-in-water particle groups, which comprise builders, have an average particle diameter of 60 to 2000 µm (equivalent to 0.06 to 2 mm) as disclosed in the abstract, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the detergent particles into the polyvinyl alcohol and sodium lauryl sulfate mixture  prior to drying the mixture because it is well settled that changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). 


Allowable Subject Matter
Claim 17 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Hanada in view of Lee, the closest prior art, fails to teach, disclose or suggests the enzyme granule which is contained and distributed between polymer matrices on at least one side of the laundry film, wherein the film comprises polyvinyl alcohol having the recited degree of polymerization, and sodium lauryl sulfate. 


Response to Amendment
The declaration under 37 CFR 1.132 filed on January 19, 2021 is insufficient to overcome the rejection of claims 1-8 and 10-16 based upon Hanada in view of Lee, the current rejection,  because:  the showing is not commensurate in scope with the present claims. The showing is only true for the specific proportions of the PVA, that is, 40 wt% and the specific proportions of the sodium lauryl sulfate, that is, 48 wt%, and not for any other proportions of these two components. Please note that the present independent claims 1 and 8 do not recite any proportions of the polyvinyl alcohol and sodium lauryl sulfate. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                     /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761